DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-16 objected to because of the following informalities:  
Claims 13-16 all recite “the controller drives the cooling fan at the rotation speed higher than the constant rotation speed” and should read “the controller drives the cooling fan at a rotation speed higher than the constant rotation speed.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a switching unit” in claims 1 and 17;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	After reviewing the specification, the switching unit appears to drawn to a switching valve, or known equivalents (per paragraph [0028] of Applicant’s published specification). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “when the temperature of the battery is in a preset low cooling range and is higher than the temperature in the vehicle cabin, the controller selects the discharge path, and when the temperature of the battery is in the low cooling range” which renders the claim indefinite as it is unclear whether the recited “the low cooling range” is the same as the previously cited preset cooling range, or if the low cooling range is referring to a different range. Further, it is unclear of whether the temperatures recited to be associated with these cooling ranges are supposed to be referring to the same temperature of the battery or different ones. For the purposes of examination, the Examiner will interpret the claim to be referring to the same preset cooling range, but notes that the same discrepancy has been found in the published specification and therefore the Examiner requests clarification. 

Regarding claim 17, the claim is reject under the same reasons noted above as noted above as the claim recites the same limitations as claim 1. 

Regarding claim 1, term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claim to be referring to a preset low cooling range in which a rotation speed of the cooling fan is lower than a preset high rotation speed (per paragraph [0039] of Applicant’s published specification).

Regarding claims 3-8 and 17, the claims are rejected for the same recitations of the term “low” in the rejection noted above. 

Regarding claims 9-16, the claims all recite “when the temperature of the battery is in the low cooling range, the controller stops the cooling fan or drives the cooling fan at a preset constant rotation speed, and when the temperature of the battery is equal to or higher than an upper limit value of the low cooling range, the controller drives the cooling fan at a rotation speed higher 36243410.000168 than the constant rotation speed” which renders the claim indefinite as it is unclear whether “the constant rotation speed” is referring to the same “preset constant rotation” or if the claim is referring to a different constant rotation speed. The Examiner notes that it is common in the art for fans to have different settings for a constant rotation of the fan, and while the speeds at these settings are constant they differ from one another. Thus, for that reason the claim is rendered indefinite. For the purposes of examination, the Examiner will interpret the claim to be referring to the same preset constant rotation speed. Further, the Examiner notes that “the constant rotation speed recited line 4 of the claims lacks proper antecedent basis. 

Claims 2-16 are rejected based on their dependency to claim 1. 

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Matsuno (US 5,937,664) and Okuda (US 8,258,726).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A vehicle battery cooling system for cooling a battery that serves as a drive source of a vehicle and that is contained in a battery chamber, by supplying air in a vehicle cabin to the battery chamber with a cooling fan, the vehicle battery cooling system comprising: a battery temperature sensor configured to measure temperature of the battery; a vehicle cabin temperature sensor configured to measure temperature in the vehicle cabin; a discharge path via which the vehicle cabin, the battery chamber, and outside of the vehicle communicate with each other; a circulation path configured to circulate air between the vehicle cabin and the battery chamber; a switching unit configured to perform switching between the discharge path and the circulation path; and a controller configured to, when a predetermined pressurization condition is satisfied, operate the switching unit to select either one of the discharge path and the circulation path on a basis of measurement results of the battery temperature sensor and the vehicle cabin temperature sensor, the predetermined pressurization condition including a condition that an air pressure in the vehicle cabin is higher 32243410.000168 than atmospheric pressure outside the vehicle, wherein when the temperature of the battery is in a preset low cooling range and is higher than the temperature in the vehicle cabin, the controller selects the discharge path, and when the temperature of the battery is in the low cooling range and is lower than the temperature in the vehicle cabin, the controller selects the circulation path.
Matsuno teaches a battery cooling system with a vehicle compartment that is cooled via an air conditioner (Matsuno, Abstract) and a cooling far to cool a battery that is in a battery chamber (Matsuno, Abstract), wherein air is circulating between the battery chamber, vehicle compartment, and an exhaust, wherein temperature of the battery is sensed and based on the temperature that is sensed dampers are acutated to adjusted airflow (see Matuno, Abstract). However, Matsuno lacks the totality of the required structure of the independent claims and further lacks a teaching of the pressurization condition. Okuda teaches a battery cooling system which features a controller that calculates fan speed in response to the base pressure of the static pressure of the cooling fan (Okuda, Abstract, col. 2, lines 29-37), but also lacks to the recited pressurization conditions of the claim. 
Thus, a modification would not be obvious to modify the prior art structures to have the claimed invention without impermissible hindsight., thereby rendering claims 1 and 17 allowable with dependent claims therefrom are considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763